FILED
                             NOT FOR PUBLICATION                            MAY 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SHANE D. WILLIS,                                 No. 11-35314

               Plaintiff - Appellant,            D.C. No. 3:08-cv-01510-HA

  v.
                                                 MEMORANDUM *
CITY OF SALEM, OREGON; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Ancer L. Haggerty, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Oregon state prisoner Shane D. Willis appeals pro se from the district court’s

judgment dismissing as time-barred his 42 U.S.C. § 1983 complaint alleging

constitutional violations arising from a traffic stop. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Douglas v. Noelle, 567 F.3d 1103, 1106 (9th

Cir. 2009), and we affirm.

      The district court properly dismissed Willis’s action as time-barred. See Or.

Rev. Stat. § 12.110(1) (two-year statute of limitations for personal injury claims);

Douglas, 567 F.3d at 1109 (for § 1983 claims, courts apply the forum state’s

statute of limitations for personal injury claims); see also Wallace v. Kato, 549

U.S. 384, 391 (2007) (“The cause of action accrues even though the full extent of

the injury is not then known or predictable.” (citation and internal quotation marks

omitted)).

      Willis’s remaining contentions, including those contained in his letter

received on August 29, 2011, are unpersuasive.

      AFFIRMED.




                                          2                                     11-35314